Hill, J.
1. Where a grantor for a valuable consideration conveyed a fee-simple estate in land and delivered possession to the grantee, subject to conditions subsequent, and thereafter conveyed the same property by warranty deed to a third person, and suit was brought by the grantee in the first deed (who had removed from the land) to recover the land then in possession of successors in title of the grantee in the second deed, the fact that the grantor made the second deed will not raise a presumption sufficient-to establish a re-entry by the grantor and a forfeiture of the title conveyed by the first deed. As this ruling is controlling as to any question of forfeiture affecting the case, it is unnecessary to decide whether the conditions set forth in the deed applied only to the use of the land by the grantee during the life of the grantor, or attached to the fee itself.
2. The grantee in the first deed, which was duly recorded prior to the execution of the second, was entitled, under the evidence, to a direction of a verdict in his favor.

Judgment affirmed.


All the Justices concur.